PER CURIAM.
Action was brought upon a policy of war risk insurance. At conclusion of plaintiff’s evidence the court below directed a verdict for defendant. The solo question was whether plaintiff became totally and permanently disabled during the life of the policy. He claimed to have become afflicted while in the army with colitis, epilepsy, and tuberculosis. The evidence of the medical witnesses in the face of his work record leaves much for speculation, hut interpreting it as the law requires most favorably to the plaintiff, wo are not satisfied that it was too unsubstantial to submit to the jury. The plaintiff was discharged from the army because of epilepsy. We assume that upon retrial it will appear by competent evidence whether the epilepsy with which he was afflicted at the time of discharge came upon him during the life of the policy or existed prior to his entry into the army, and whether it was of such type as rendered him totally and permanently disabled; also, whether there was any probable connection between symptoms of tuberculosis claimed to have been discovered while plaintiff was in the army and the incipient tuberculosis with which he was afflicted thirteen years later, and whether colitis alone could have brought about the claimed total and permanent disability.
Judgment is reversed, and the cause remanded for new trial.